1
                                                                JS-6
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11
     T. D. YOUNG,                            ) Case No.: 2:17-cv-06426-RGK (JDE)
12                                           )
                                             ) ORDER OF DISMISSAL
13               Plaintiff,                  )
                                             )
14         vs.                               )
                                             )
15
     CHAPLAIN JOHN,                          )
                                             )
16                                           )
                 Defendant.                  )
17                                           )
                                             )
18
19         Based on the Stipulation for Voluntary Dismissal entered by and
20   between Plaintiff and Defendant (Dkt. 80, “the Stipulation”) and for good
21   cause shown:
22   IT IS HEREBY ORDERED THAT:

23         1. The Stipulation is approved;

24         2. Pursuant to the parties’ Stipulation, this action has been terminated,
     see Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688,
25
     692 (9th Cir. 1997), and is dismissed with prejudice, with each party to bear its
26

                                             -1-
     own attorney’s fees and costs. Accordingly, the Clerk of the Court is directed
1
     to close this case.
2
3          IT IS SO ORDERED.

4    DATED: March 13, 2020
5                                         ____________________________________
                                          R. GARY KLAUSNER
6                                         United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                           -2-
